NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAULA L. WHITTIER,                              No.    20-56149

                Plaintiff-Appellant,            D.C. No. 8:19-cv-01521-VEB

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                        for the Central District of California
                  Victor E. Bianchini, Magistrate Judge, Presiding

                           Submitted February 18, 2022**
                               Pasadena, California

Before: BRESS and BUMATAY, Circuit Judges, and LASNIK,*** District Judge.

      Paula Whittier appeals the district court’s order affirming the Commissioner

of Social Security’s denial of her application for disability insurance benefits under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
Title II of the Social Security Act. “We review the district court’s order affirming

the ALJ’s denial of social security benefits de novo and will disturb the denial of

benefits only if the decision contains legal error or is not supported by substantial

evidence.” Lambert v. Saul, 980 F.3d 1266, 1270 (9th Cir. 2020) (simplified). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. Substantial evidence supports the ALJ’s discounting of Whittier’s

testimony because her statements concerning the intensity, persistence and limiting

effects of her symptoms were not entirely consistent with the record. The ALJ may

“reject[] the claimant’s testimony,” especially when she “specifically make[s]

findings which support [the] conclusion” that the “claimant’s allegations of severity

[is] not credible.” Bunnell v. Sullivan, 947 F.2d 341, 345 (9th Cir. 1991) (en banc).

The ALJ made specific findings that Whittier’s testimony was “not corroborated by

the evidence in the record.” The ALJ noted that Whittier’s daily activities and

treatment contradicted her description of her symptoms. See Lingenfelter v. Astrue,

504 F.3d 1028, 1040 (9th Cir. 2007) (assessing whether the claimant engages in daily

activities inconsistent with the alleged symptoms and whether the claimant takes

medication or undergoes other treatment for the symptoms). Whittier could perform

light household chores, prepare meals, drive a car, take care of a dog, go grocery

shopping, and take walks. The ALJ also noted Whittier’s non-compliance with

treatment recommendations and her failure to show up for medical appointments.


                                         2
Whittier also denied a history of substance abuse in 2015, but later records noted

that she was addicted to alcohol between 2004 and 2011. Finally, an examining

orthopedic surgeon, Dr. Sofia, noted that Whittier was “hid[ing] the nature of the

original injury” and “inflat[ing]” the difficulties of daily activities. Such evidence

taken as a whole provides a “clear and convincing” reason to discount Whittier’s

testimony. See Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995).

      2. Substantial evidence supports the ALJ’s reasons for assigning different

weights to different medical opinions in the record. The ALJ assigned more weight

to opinions that corroborated the objective medical evidence, and less weight to

opinions that contradicted it. For example, the ALJ gave significant weight to the

State agency medical consultants and Dr. Sofia, who provided opinions consistent

with the medical evidence, including the MRI of the lumbar spine and the physical

examinations reflecting few musculoskeletal or neurological deficits. By contrast,

the ALJ gave little weight to the reports of Drs. Geiger, Alevizos, Mattar, and Wolf

because the restrictions they suggested were not supported by the evidence in the

record, such as the MRI and her unremarkable physical examinations. The ALJ also

considered evidence from Drs. Ali and Oliai and Palomar Medical Centers as part

of the record, even though not explicitly mentioned in the ALJ’s decision. And the

ALJ addressed each of the symptoms Whittier was reporting and the causes of those

symptoms, so it was not necessary to address that particular evidence.


                                          3
      As for the “other” physicians that the ALJ allegedly ignored, Whittier does

not provide any doctor names or citations. We do not consider this claim. See Indep.

Towers of Washington v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e

review only issues which are argued specifically and distinctly in a party’s opening

brief. . . . A bare assertion of an issue does not preserve a claim.”) (simplified).

      3. Substantial evidence also supports the ALJ’s conclusion that Whittier did

not satisfy the criteria for Medical Listings 12.04 and 12.06. The ALJ considered

and cited medical opinions in the record to show that Whittier did not have a marked

limitation in any of the areas required for the Medical Listings. For example, the

ALJ determined that Whittier had “a moderate limitation in understanding,

remembering or applying information” based on evidence provided by Drs.

Greenzang, Rowan, and Adamo. In making that determination, the ALJ disagreed

with another medical expert, Dr. Valette, that Whittier had no limitation in the area.

Whittier’s claim that the ALJ “cherry-picked” evidence merely restates her view that

the ALJ improperly weighed the medical evidence in the record. But Whittier has

failed to show that any error was material to the determination of nondisability. See

Robbins v. Soc. Sec. Admin., 466 F.3d 880, 885 (9th Cir. 2006).

      AFFIRMED.




                                           4